                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    MILLICENT BARRETT-BROWNING,
         Plaintiff,

          v.
                                                                           No. 3:18-cv-1732 (JAM)
    CONNECTICUT DEPARTMENT OF
    CORRECTION, et al.,
        Defendants.


     ORDER GRANTING IN PART AND DENYING IN PART MOTIONS TO DISMISS

         Plaintiff works as a corrections officer and alleges that she has been the subject of

discrimination by the defendants because of a disabling medical condition. I will grant in part

and deny in part defendants’ motions to dismiss.

                                                   BACKGROUND

         The following facts are set forth as alleged in the complaint.1 Plaintiff Millicent Barrett-

Browning has worked for the Connecticut Department of Correction (DOC) since 2004 and

works as a corrections officer at the Hartford Correctional Center. Doc. #1 at 3 (¶ 7). She suffers

from bladder dysfunction, which amounts to a disability for which she can continue to work

provided that she has a reasonable accommodation to allow her to use a restroom frequently.

Ibid. (¶ 8).


1
  For purposes of defendants’ motions to dismiss, the Court limits its consideration at this time to those facts actually
alleged by Barrett-Browning in the complaint rather than those additional facts that she proffers in her motion papers
or any additional facts alleged in administrative complaints filed before the CHRO and EEOC that she chose not to
re-allege in her federal court complaint. Although the complaint makes reference to plaintiff’s filing of an
administrative action (Doc. #1 at 5 (¶ 18)) and the Court understands that it has discretion to consider the contents of
a document referenced in a complaint, if Barrett-Browning believes that there are facts of consequence in any
administrative complaints or other documents that she has filed in the CHRO or EEOC, then she should take the
time to properly include those allegations in any amended complaint that she files in this Court. See Lopez as next
friend of J.L. v. Hobbs Municipal School Dist., 2019 WL 3219324 at *2 (D.N.M. 2019) (noting that court has
discretion on Rule 12(b)(6) motion not to consider extrinsic materials even when referenced in the complaint); In re
Bank of New York Mellon Corp. Forex Transactions Litigation, 991 F. Supp. 2d 479, 487 (S.D.N.Y. 2014) (same).

                                                           1
        From 2014 onward, Barrett-Browning was given unfavorable employment evaluations

and denied promotion to the position of lieutenant. Id. at 5 (¶ 15). The complaint does not say

anything more about what happened in 2014. On some unspecified date, when Barrett-Browning

appealed from an overall unsatisfactory rating, the DOC “scoffed” at her and stated that she

could not be promoted based on her disability. Ibid.

        According to the complaint, “[s]ince on or about May 12, 2015, and prior, the named

defendants have harassed, intimidated, failed to reasonably accommodate plaintiff’s physical

disability and retaliated against the plaintiff to the point of exhaustion, requiring the plaintiff to

go out on medical leave in 2015.” Id. at 4 (¶ 10). In the “summer of 2015,” Barrett-Browning

“took a brief leave under the Family Medical Act.” Ibid. (¶ 11). When she returned in the “fall of

2015,” she made “another request for accommodation of her disabilities, assignment to a post

with a bathroom in close proximity to her assigned work station, and sufficient and reasonable

time to take bathroom breaks as medically necessary to empty her bladder.” Ibid. (¶ 10).

        Defendants denied her request. Ibid. “On or about September 2015 and prior,” Barrett-

Browning sought reasonable accommodations for her disability from the DOC but the DOC and

her supervisor (defendant John Newton) “denied her request on an ongoing basis.” Id. at 4 (¶ 9).

Newton “regarded the plaintiff’s leaves as pre-textual, and harbored a suspicion that the plaintiff

was not disabled at all, but was a malingerer.” Ibid. (¶ 12).

        “When the plaintiff returned from medical leave on or about September 22, 2015, she

was again denied a work assignment near a bathroom until on or about July 31, 2016.” Id. at 5 (¶

13). “[F]rom approximately 2015 onward,” Barrett-Browning was “made to feel unwelcome and

unwanted at her place of employment, where she was frequently ridiculed by colleagues.” Id. at

6 (¶ 16); see also id. at 4-5 (¶ 12) (alleging that “[d]efendants developed animosity and malice



                                                   2
toward the plaintiff, and engaged in an intentional campaign to deny her promotion to the

position of lieutenant, [and/or] otherwise harass[ed], intimidate[ed], [and] failed to reasonably

accommodate plaintiff’s physical disability and/or retaliate[ed] against complainant hoping the

plaintiff would resign from state employment”). “This pattern of harassment, ridicule and

intimidation continues” to the present day. Id. at 5 (¶ 17).

       On October 19, 2018, Barrett-Browning filed a complaint initiating this court action. The

complaint names three defendants: the Connecticut Department of Correction, Allison Black,

and John Newton. Black is alleged to be the warden of the Hartford Correctional Center, and

Newton is alleged to be Barrett-Browning’s supervisor; both Black and Newton are sued in their

individual capacity only. Id. at 2-3 (¶¶ 1, 5-6).

       Barrett-Browning alleges claims for disability discrimination in violation of the

Americans with Disabilities Act and the Rehabilitation Act, as well as constitutional claims for

First Amendment retaliation and equal protection under the Fourteenth Amendment. Id. at 2

(¶ 1). The complaint seeks money damages but makes no claim for injunctive relief. Id. at 6 (¶

19). Defendants have moved to dismiss. Docs. #16, #34.

                                             DISCUSSION

       The standard that governs motions to dismiss under Rule 12(b)(1) and Rule 12(b)(6) is

well established. A complaint may not survive unless it alleges facts that, taken as true, give rise

to plausible grounds to sustain the Court’s subject matter jurisdiction and to sustain plaintiffs’

claims for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Kim v. Kimm, 884 F.3d

98, 103 (2d Cir. 2018); Lapaglia v. Transamerica Cas. Ins. Co., 155 F.Supp.3d 153, 155-56 (D.

Conn. 2016). Although this “plausibility” requirement is “not akin to a probability requirement,”

it “asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.



                                                    3
at 678. Because the focus must be on what facts a complaint alleges, a court is “not bound to

accept as true a legal conclusion couched as a factual allegation” or “to accept as true allegations

that are wholly conclusory.” Krys v. Pigott, 749 F.3d 117, 128 (2d Cir. 2014).

         Americans with Disabilities Act

         The Americans with Disabilities Act, 42 U.S.C. § 12131 et seq., broadly protects against

disability-based discrimination. “It forbids discrimination against persons with disabilities in

three major areas of public life: employment, which is covered by Title I of the statute; public

services, programs, and activities, which are the subject of Title II; and public accommodations,

which are covered by Title III.” Tennessee v. Lane, 541 U.S. 509, 516-17 (2004).

         Although Title I of the ADA prohibits disability-based employment discrimination, the

Eleventh Amendment generally immunizes the States and their related entities from a federal

lawsuit for money damages. Here, it precludes any claim for money damages under Title I of the

ADA against a state entity like the DOC for disability-based employment discrimination. See

Board of Trustees of the University of Alabama v. Garrett, 531 U.S. 356 (2001); Henrietta D. v.

Bloomberg, 331 F.3d 261, 288 (2d Cir. 2003).2

         Nor do Barrett-Browning’s ADA claims fare any better under Title II of the ADA. The

ADA “unambiguously limits employment discrimination claims to Title I,” and “[a] public

employee may not bring a Title II claim against his or her employer, at least when the defendant

employer employs fifteen or more employees.” Mary Jo C. v. N.Y. State & Local Ret. Sys., 707

F.3d 144, 171 (2d Cir. 2013). There is no dispute that the DOC has far more than fifteen




2
  Because the complaint does not seek prospective injunctive relief or seek to proceed against any of the individual
defendants in their official capacity, there is no cause for me to consider any exception to Eleventh Amendment
immunity. See, e.g., Tsirelman v. Daines, 794 F.3d 310, 313 (2d Cir. 2015) (discussing exception under Ex parte
Young to Eleventh Amendment immunity for prospective injunctive relief claims against individual state officers in
their official capacity).

                                                         4
employees.

          As to the individual defendants (Black and Newton), the ADA does not provide for

individual liability in the employment discrimination context. See Spiegel v. Schulmann, 604

F.3d 72, 79-80 (2d Cir. 2010) (per curiam); Castro v. City of New York, 24 F. Supp. 3d 250, 259

(E.D.N.Y. 2014). Accordingly, I will dismiss the ADA claim against all defendants in this

action.

          Rehabilitation Act

          Section 504 of the Rehabilitation Act provides that “[n]o otherwise qualified individual

with a disability in the United States . . . shall, solely by reason of her or his disability, be

excluded from the participation in, be denied the benefits of, or be subjected to discrimination

under any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a). The

Rehabilitation Act provides for essentially equivalent protections against disability

discrimination as the ADA. See 29 U.S.C. § 794(d); see also Natofsky v. City of New York, 921

F.3d 337, 345-46 (2d Cir. 2019); Wright v. New York State Dep’t of Corr., 831 F.3d 64, 72 (2d

Cir. 2016).

          In contrast to the ADA, however, a cause of action against the DOC for money damages

under the Rehabilitation Act is not precluded by the Eleventh Amendment, because the State of

Connecticut has waived its sovereign immunity by continued acceptance of federal funds under

the Act. See Super v. J. D’Amelia & Associates, LLC, 2010 WL 3926887, at *12-13 (D. Conn.

2010); see also Garcia v. S.U.N.Y. Health Scis. Ctr. of Brooklyn, 280 F.3d 98, 113-14 (2d Cir.

2001) (discussing basis for waiver of sovereign immunity under the Eleventh Amendment to

apply differently to the Rehabilitation Act than to the ADA).

          The DOC argues that the complaint does not adequately allege that Barrett-Browning is



                                                    5
disabled—that the complaint “contradictorily asserts that she can perform the essential functions

of her position as a Correctional Officer despite not receiving her requested accommodation or

any accommodation” and that “[s]he does not allege that there is a substantial limitation on her

work.” Doc. #16-1 at 6-7. I do not agree. A fair reading of the complaint discloses that Barrett-

Browning is severely impacted by her dysfunction and that it significantly affects her ability to

perform her work, but that she “is and was able to perform her duties with reasonable

accommodations.” Doc. #1 at 3 (¶ 8) (emphasis added). Similarly, it is premature for the Court to

resolve at the initial pleading stage the DOC’s fact-based arguments that Barrett-Browning’s

requested accommodation was not reasonable. Doc. #16-1 at 19-24.

       The DOC next argues that Barrett-Browning’s claims are time-barred by the three-year

statute of limitations that applies to claims for disability-based discrimination under the

Rehabilitation Act. See M.D. Southington Bd. of Educ., 334 F.3d 217, 224 (2d Cir. 2003). I agree

but only in part.

       To the extent that Barrett-Browning alleges that the DOC failed to promote her, the

complaint does not allege any date at all on which she was denied a promotion. It alleges only in

conclusory terms that defendant Newton “engaged in an intentional campaign to deny her

promotion to the position of lieutenant” and that “[f]rom 2014 onward, the plaintiff was given

unfavorable evaluations and denied promotion to the position of lieutenant . . . .” Doc. #1 at 5 (¶¶

12, 14). The complaint was filed on October 19, 2018, and it does not plausibly allege any facts

to suggest that Barrett-Browning was denied a promotion at any time within the three-year

statute of limitations period after October 19, 2015. Accordingly, I will dismiss Barrett-

Browning’s claim under the Rehabilitation Act insofar as it is premised on any claim that the

DOC failed to promote her.



                                                  6
       I do not reach the same conclusion as to Barrett-Browning’s failure-to-accommodate

claim. The complaint alleges that “[o]n or about September 2015 and prior, the plaintiff sought

reasonable accommodations,” but that the DOC and Newton “ha[ve] denied her request on an

ongoing basis.” Id. at 4 (¶ 9) (emphasis added). The complaint further alleges that “[w]hen the

plaintiff returned from medical leave on or about September 22, 2015, she was again denied a

work assignment near a bathroom until on or about July 31, 2016.” Doc. #1 at 5 (¶ 13) (emphasis

added). These allegations are sufficient for initial pleading purposes to satisfy the statute of

limitations. If discovery reveals that the DOC denied a reasonable accommodation but did so

only prior to October 19, 2015, then there may be a basis for the DOC to argue that any failure-

to-accommodate claim is time-barred. See Elmenayer v. ABF Freight Sys., Inc., 318 F.3d 130,

135 (2d Cir. 2003).

       In addition, the complaint includes allegations to support a non-time-barred claim for a

disability-based hostile work environment. Cf. Fox v. Costco Wholesale Corp., 918 F.3d 65 (2d

Cir. 2019) (recognizing hostile-work-environment claims under the ADA). Barrett-Browning

alleges that she was subject to retaliation and ridicule to the point of exhaustion, resulting in her

taking a medical leave, Doc. #1 at 4 (¶ 10), and that “[t]his pattern of harassment, ridicule and

intimidation continues until this very day.” Doc. #1 at 5 (¶ 17). Although these allegations of

hostile work environment are quite thinly pleaded, defendants do not argue that they are

insufficient on their face to support a hostile work environment claim, and I will allow this

aspect of Barrett-Browning’s Rehabilitation Act claim to proceed along with her failure-to-

accommodate claim.

       As to the individual defendants (Black and Newton) and against whom Barrett-Browning

alleges she is proceeding solely in their individual capacity, Barrett-Browning does not contest



                                                  7
that individual defendants are not subject to personal liability under the Rehabilitation Act. See,

e.g., Darcy v. Lippman, 356 F. App’x 434, 437 (2d Cir. 2009). In short, therefore, I will grant the

defendants’ motions to dismiss the Rehabilitation Act claims against Black and Newton in their

entirety and against the DOC as to the failure-to-promote claim but not as to the failure-to-

accommodate and hostile-work-environment claims.

         First Amendment retaliation

         The complaint alleges that Barrett-Browning was subject to retaliation in violation of the

First Amendment, apparently on the basis that she was subject to adverse action after asking for

a reasonable accommodation for her disability and complaining of disability-related

discrimination to the CHRO and EEOC. Because the DOC is a state entity, it is clearly entitled to

Eleventh Amendment immunity from Barrett-Browning’s claim for money damages arising from

any violation of the First Amendment. See Lanteri v. Connecticut, 726 F. App’x 80-81 (2d Cir.

2018).

         Moreover, the complaint does not allege any acts at all by Black. “If a defendant has not

personally violated a plaintiff’s constitutional rights, the plaintiff cannot succeed on a § 1983

action against the defendant.” Raspardo v. Carlone, 770 F.3d 97, 115 (2d Cir. 2014) (emphasis

in original). Accordingly, there is no basis to sustain any claim that Black engaged in any

unlawful discrimination against Barrett-Browning.

         That leaves only the First Amendment retaliation claim against Newton. In order to

maintain a valid claim for First Amendment retaliation, a plaintiff must allege facts showing that

“(1) [her] speech or conduct was protected by the First Amendment; (2) the [governmental]

defendant took an adverse action against [her]; and (3) there was a causal connection between

this adverse action and the protected speech.” Cox v. Warwick Valley Cent. Sch. Dist., 654 F.3d



                                                  8
267, 272 (2d Cir. 2011).

         When a First Amendment retaliation claim is made in the context of a plaintiff’s

employment with the government, it is subject to a higher threshold than an ordinary First

Amendment retaliation claim. Because a government employer—like any employer—has the

right to maintain a reasonably efficient and orderly work environment, the government qua

employer may restrict or penalize the speech of its own employees in ways that would not be

acceptable if the government were regulating the speech of the citizenry in general. See Ricciuti

v. Gyzenis, 834 F.3d 162, 167-68 (2d Cir. 2016); Lynch v. Ackley, 811 F.3d 569, 577 (2d Cir.

2016).

         For this reason, when a plaintiff is a public employee who claims that she has been the

victim of First Amendment retaliation in the government employment context, the plaintiff’s

speech is not subject to protection from adverse action unless her speech addressed a matter of

public concern and unless she spoke in her capacity as a citizen rather than an employee. See

Garcetti v. Ceballos, 547 U.S. 410, 420-22 (2006); Jackler v. Byrne, 658 F.3d 225, 235 (2d Cir.

2011).

         This determination of whether speech involves a matter of public concern and is made as

a citizen rather than an employee is a question of law for a court to decide in light of the content,

form, and context of a given statement. Jackler, 658 F.3d at 235, Ruotolo v. City of New York,

514 F.3d 184, 189 (2d Cir. 2008). “Speech involves matters of public concern when it can be

fairly considered as relating to any matter of political, social, or other concern to the community,

or when it is a subject of legitimate news interest; that is, a subject of general interest and of

value and concern to the public.” Lane v. Franks, 573 U.S. 228, 241 (2014) (internal citations

and quotation marks omitted). The key question is “whether the employee’s speech was



                                                   9
calculated to redress personal grievances or whether it had a broader public purpose.” Ruotolo,

514 F.3d at 189 (internal citations and quotation marks omitted). If the former, “the employee

has no First Amendment cause of action based on his or her employer’s reaction to the speech.”

Garcetti, 547 U.S. at 418.

       The complaint does not allege facts to show or suggest that any of Barrett-Browning’s

statements were on matters of public concern. Her statements were made solely to redress a

personal grievance regarding the circumstances of her employment. See Norton v. Breslin, 565 F.

App’x 31, 34 (2d Cir. 2014) (correctional officer’s complaint “that she was denied advancement

in favor of a white employee with less seniority, and that specific white employees were treated

better than she was” could not serve as basis for First Amendment retaliation claim because

“[the] complaints of personal discrimination are not connected to any broader policy or practice

and, thus, do not raise a public concern of systemic discrimination”). Accordingly, I will dismiss

the First Amendment retaliation claim.

       Equal Protection

       Barrett-Browning also alleges she was subject to disability-based discrimination in

violation of her rights under the Equal Protection Clause of the Fourteenth Amendment. As

before, I will dismiss this claim against the DOC on grounds of Eleventh Amendment sovereign

immunity and against Black for failure to allege facts to show her personal involvement.

       That leaves for consideration only Barrett-Browning’s equal protection claim against

Newton. The Equal Protection Clause “is essentially a direction that all persons similarly situated

should be treated alike.” City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

Ordinarily, a plaintiff may state a violation of the Equal Protection Clause when a governmental

classification discriminates between entire classes or groups of people as well as when a



                                                10
classification singles out solely the plaintiff as a “class of one” for disparate treatment. See

Lanning v. City of Glens Falls, 908 F.3d 19, 29 (2d Cir. 2018). But, because of the distinct

concerns that arise when the government acts as an employer, the Supreme Court has held that

the Equal Protection Clause does not extend to class-of-one claims in the public employment

context. See Engquist v. Oregon Department of Agriculture, 553 U.S. 591 (2008).

       Barrett-Browning’s complaint alleges that Newton arbitrarily subjected her to

mistreatment because of her disability. Disability status is not a suspect classification for

purposes of heightened scrutiny under the Equal Protection clause. As the Supreme Court has

explained, “States are not required by the Fourteenth Amendment to make special

accommodations for the disabled, so long as their actions toward such individuals are rational,”

and “[t]hey could quite hardheadedly—and perhaps hardheartedly—hold to job-qualification

requirements which do not make allowance for the disabled,” such that “[i]f special

accommodations for the disabled are to be required, they have to come from positive law and not

through the Equal Protection Clause.” Bd. of Trustees of Univ. of Alabama v. Garrett, 531 U.S.

356, 367-68 (2001).

       Absent a classification that burdens a suspect class or the exercise of a fundamental right,

a government classification among different groups of persons does not run afoul of the Equal

Protection Clause if there is any rational basis to support it. See Heller v. Doe, 509 U.S. 312,

319-20 (1993). Here, defendants’ claim that they could not accommodate an employee who

would need to leave her post more frequently than other officers satisfies the low bar set by

rational basis review. Doc. #16-1 at 4 (claiming that “no matter how close the restroom was,

[plaintiff] could not simply leave to use it” without another officer needing to cover her post);

see also Friedman v. Bloomberg L.P., 884 F.3d 83, 92 (2d Cir. 2017) (noting that a court must



                                                  11
uphold a classification “‘if there is any reasonably conceivable state of facts that could provide

a rational basis for the classification’”) (quoting Heller, 509 U.S. at 320).

       Apart from her class-based disability discrimination claim, Barrett-Browning is in

essence alleging a class-of-one arbitrariness claim that may not be maintained in the public

employment context. See Chick v. Cty. of Suffolk, 546 F. App’x 58, 60 (2d Cir. 2013); Lener v.

Hempstead Pub. Sch., 55 F. Supp. 3d 267, 282 (E.D.N.Y. 2014) (Bianco, J.). Accordingly, I will

dismiss Barrett-Browning’s equal protection claim.

                                            CONCLUSION

       For the foregoing reasons, defendants’ motions to dismiss (Docs. #16 and #34) are

GRANTED in part and DENIED in part. Plaintiff’s claims under the Rehabilitation Act for

failure-to-accommodate her disability and for a hostile work environment may proceed against

the defendant Connecticut Department of Correction only. All other claims and defendants are

dismissed. If plaintiff believes there are grounds to file an amended complaint that cures any of

the deficiencies identified in this ruling, then plaintiff may move pursuant to D. Conn. L. Civ. R.

7(f) to file an amended complaint within 21 days by August 19, 2019.

       It is so ordered.

       Dated at New Haven this 29th day of July 2019.

                                                       /s/ Jeffrey Alker Meyer
                                                       Jeffrey Alker Meyer
                                                       United States District Judge




                                                 12
